Exhibit 10.1

FIRST AMENDMENT TO

MORTGAGE WAREHOUSE LOAN AND SECURITY AGREEMENT

THIS FIRST AMENDMENT TO MORTGAGE WAREHOUSE LOAN AND SECURITY AGREEMENT, dated as
of October 19, 2012 (this “Amendment”), is by and among Centerline Mortgage
Capital Inc., a Delaware corporation having its principal place of business at
100 Church Street, 15th Floor, New York, New York 10007 (“CMC”), Centerline
Mortgage Partners Inc., a Delaware corporation having its principal place of
business at 100 Church Street, 15th Floor, New York, New York 10007 (“CMP” and
together with CMC collectively referred to as the “Borrowers”), and
Manufacturers and Traders Trust Company, with offices at 25 South Charles
Street, 17th Floor, Baltimore, Maryland 21201 (the “Lender”).

R E C I T A L S

A. The Lender and the Borrowers are parties to that certain Mortgage Warehouse
Loan and Security Agreement dated as of November 14, 2011 (the “Loan
Agreement”), pursuant to which the Lender makes Advances to the Borrowers
secured by the Collateral. Capitalized terms used but not otherwise defined
herein shall have the meanings set forth in the Loan Agreement.

B. The Borrowers have requested a temporary increase in the Line of Credit Limit
by One Hundred Million Dollars ($100,000,000) for a period of thirty (30) days,
and the Lender has agreed to such temporary increase subject to the terms and
conditions set forth in this Amendment.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the Lender and the Borrowers, the Lender and
the Borrowers agree as follows:

1. Amendments.

(a) Temporary Increase. The Line of Credit Limit is hereby increased by One
Hundred Million Dollars ($100,000,000) (the “Temporary Increase Amount”) for a
period commencing on the earlier of: (i) November 14, 2012 or (ii) upon the date
of the initial Advance by the Lender to the Borrowers for the purpose of
originating a loan or loans secured by one or more of the properties listed at
Schedule A attached to this Amendment (each a “Princeton Loan”), and ending
thirty (30) days following such date (such period is referred to herein as the
“Temporary Funding Period”). The Borrowers acknowledge that the Lender’s
agreement herein to provide the Temporary Increase Amount shall not bind the
Lender to grant any other or further increase in the Line of Credit Limit.

(b) Change in Defined Terms. Solely during the Temporary Funding Period, the
following definitions in the Loan Agreement are hereby amended and restated in
their entirety to read as follows:

“Credit Note: means (i) that certain promissory note dated as of November 14,
2011 executed and delivered by the Borrowers payable to the order of the Lender
in the principal face amount of $50,000,000, as amended, modified and/or
restated from time to time (the “Original Credit Note”) and (ii) that certain
Temporary Increase Daily Adjusting LIBOR Note dated as of October 19, 2012
executed and delivered by the Borrowers payable to the order of the Lender, in
the principal face amount of $100,000,000, as amended, modified and/or restated
from time to time (the “Temporary Increase Promissory Note”).”



--------------------------------------------------------------------------------

“Line of Credit Limit: means $150,000,000.”

(c) Interest on Advances. The outstanding principal balance of Advances in an
amount up to and including $100,000,000 made by the Lender to the Borrowers
during the Temporary Funding Period for the origination of a Princeton Loan
shall bear interest at the rate set forth in the Temporary Increase Promissory
Note. The outstanding principal balance of Advances in an amount in excess of
$100,000,000 made by the Lender to the Borrowers during the Temporary Funding
Period for the origination of a Princeton Loan or any other Mortgage Loan shall
bear interest at the rate set forth in the Original Credit Note.

(d) Advance Availability. Notwithstanding Section 2.1.1 of the Loan Agreement,
the Borrowers shall not be permitted to reborrow Advances that are borrowed and
repaid under the Temporary Increase Promissory Note. Advances made pursuant to
the Temporary Increase Promissory Note are not revolving.

(e) Effect of End of Temporary Funding Period. From and after the calendar day
following the end of the Temporary Funding Period, all of the defined terms
amended in this Amendment shall be defined in the Loan Agreement as they were
defined immediately prior to the execution and delivery of this Amendment, and
as long as all principal and accrued interest due with respect to the Temporary
Increase Amount has been paid in full, the Temporary Increase Daily Adjusting
LIBOR Note shall be of no further force or effect.

2. Advance Request Procedures. The Lender acknowledges that it has received the
notice letter required by Section I of Exhibit B-3 of the Loan Agreement.

3. Miscellaneous.

(a) Condition Precedent. This Amendment shall become effective upon completion
or satisfaction of the following in the Lender’s determination:

(i) The execution and delivery of this Amendment by the Borrowers and the
Lender.

(ii) The execution and delivery of the Temporary Increase Daily Adjusting LIBOR
Note substantially in the form attached hereto as Exhibit A.

(iii) The Borrowers shall have delivered to the Lender a copy of the Purchase
Commitment from Freddie Mac in form reasonably satisfactory to the Lender, in
its sole discretion, wherein such Purchase Commitment shall obligate Freddie Mac
to purchase the Princeton Loan(s) originated by the Borrowers with the
Advance(s) made by the Lender.

 

2



--------------------------------------------------------------------------------

(iv) The execution and delivery of that certain letter agreement dated as of
October 19, 2012 with respect to certain fees by the Borrowers and agreed to and
accepted by the Lender (the “Fee Letter”).

(v) The Borrowers shall have paid to the Lender the fees in immediately
available funds in the amount stated in the Fee Letter. The Borrowers
acknowledge that such fees shall be paid in addition to the Nonusage Fee due and
payable in accordance with Section 3.1 of the Loan Agreement during the term of
the Loan, including, without limitation, during the Temporary Funding Period.

(vi) The Borrowers shall have delivered to the Lender the following, all in form
and substance reasonably satisfactory to the Lender: (A) a certificate of good
standing of each Borrower, dated no earlier than thirty (30) days prior to the
date of this Amendment; (B) a certificate of the Secretary of each Borrower
dated as of the date of this Amendment and certifying as to the Certificate of
Incorporation and By-Laws of each Borrower, the incumbency and signatures of
officers of each of the Borrowers executing this Amendment, the Temporary
Increase Promissory Daily Adjusting LIBOR Note or otherwise acting on behalf of
each Borrower hereunder and the resolutions authorizing the transactions
contemplated by this Amendment; and (C) a legal opinion of Nixon Peabody LLP, as
counsel to the Borrowers dated as of the date hereof, addressed to and in form
and substance reasonably satisfactory to the Lender and its counsel.

(vii) The Borrowers shall have paid the Lender’s reasonable attorneys’ fees and
expenses related to the preparation, negotiation and closing of this Amendment.

(b) Release of Claims. Each Borrower hereby releases, waives and forever
relinquishes all claims, demands, obligations, liabilities and causes of action
of whatever kind or nature, whether known or unknown, which they have, may have,
or might assert now or in the future against the Lender and/or the Lender’s
affiliates, participants, affiliates, officers, directors, employees, agents,
attorneys, accountants, consultants, successors and assigns, directly or
indirectly, arising out of, based upon, or in any manner connected with (i) any
transaction, event, circumstance, action, failure to act or occurrence of any
sort or type, whether known or unknown, which occurred, existed, was taken,
permitted or begun prior to the execution of this Amendment with respect to the
Obligations, the Loan Documents and/or the administration thereof or the
obligations created thereby; (ii) any discussions, commitments, negotiations,
conversations or communications with respect to the refinancing, restructuring
or collection of any obligations; or (iii) any thing or matter related to any of
the foregoing. The inclusion of this paragraph in this Amendment, and the
execution of this Amendment by the Lender, does not constitute an acknowledgment
or admission by the Lender of liability for any matter, or a precedent upon
which liability may be asserted. The foregoing paragraph does not constitute a
release of the Lender from its ongoing and future obligations under the Loan
Agreement as amended hereby or under the other Loan Documents.

(c) Amendment as Loan Document. Each party hereto agrees and acknowledges that
this Amendment constitutes a “Loan Document” under and as defined in the Loan
Agreement.

 

3



--------------------------------------------------------------------------------

(d) Existing Loan Documents. Unless specifically modified hereby, all terms and
provisions of the Loan Agreement and the other Loan Documents shall remain in
full force and effect in accordance with their terms and are hereby ratified and
confirmed.

(e) Confirmation of Representations, Warranties and Covenants. Each Borrower
hereby confirms that (i) all representations, warranties and covenants made in
the Loan Agreement, and the other Loan Documents to which it is a party, remain
true and correct as of the date hereof, (ii) there has been no material adverse
change in each Borrower’s financial condition from the date of the most recent
financial statements submitted to the Lender pursuant to the Loan Agreement, and
(iii) there have occurred no Defaults or Events of Default under the Loan
Agreement and the other Loan Documents which are continuing as of the date
hereof.

(f) Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of New York.

(g) Counterparts. This Amendment may be executed in any number of counterparts,
all of which constitute one and the same instrument.

[Remainder of page intentionally left blank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed and delivered this Amendment
as an instrument under seal as of the date first set forth above.

 

CENTERLINE MORTGAGE CAPITAL INC., as Borrower By:  

/s/ Michael P. Larsen

  Name: Michael P. Larsen   Title: Chief Financial Officer

 

CENTERLINE MORTGAGE PARTNERS INC., as Borrower By:  

/s/ Michael P. Larsen

  Name: Michael P. Larsen   Title: Chief Financial Officer

 

MANUFACTURERS AND TRADERS TRUST COMPANY, as Lender

By:  

/s/ John Mangan

  Name: John Mangan   Title: Vice President

Signature Page to First Amendment to

Mortgage Warehouse Loan and Security Agreement



--------------------------------------------------------------------------------

   EXHIBIT A   

LOGO [g429769image-001.jpg]

TEMPORARY INCREASE DAILY ADJUSTING LIBOR NOTE

(this “Note”)

New York

 

October 19, 2012    $100,000,000

BORROWER (Name): CENTERLINE MORTGAGE CAPITAL INC. and CENTERLINE MORTGAGE
PARTNERS INC.

(Organizational Structure): Corporations

(State Law organized under): Delaware

(Address of residence/chief executive office): 100 Church Street, 15th Floor,
New York, New York 10007

 

BANK: MANUFACTURERS AND TRADERS TRUST COMPANY, a New York banking corporation
with its principal banking office at One M&T Plaza, Buffalo, NY 14203.
Attention: Office of General Counsel

1. DEFINITIONS. Each capitalized term shall have the meaning specified herein
and the following terms shall have the indicated meanings:

 

  a. “Applicable Interest Rate Spread” shall mean 2.10%.

 

  b. “Authorized Person” shall mean, each individually, Robert L. Levy,
President of Borrower; William T. Hyman, Chief Executive Officer of Borrower;
Philip A. Melton, Senior Managing Director of Borrower; Michael P. Larsen, Chief
Financial Officer of Borrower; John K. Larson, Managing Director of Borrower;
David A. Miller, Treasurer and Senior Vice President of Borrower; Vanessa L.
Howes, Senior Vice President of Borrower; Thomas A. Purtill, Vice President of
Borrower; and Randal S. Hering, Vice President of Borrower (include name(s) and
title(s), as appropriate), or any other officer, employee or representative of
Borrower who is authorized or designated as a signer of loan documents under the
provisions of Borrower’s most recent resolutions or similar documents on file
with the Bank. Notwithstanding that individual names of Authorized Persons may
have been provided to the Bank, the Bank shall be permitted at any time to rely
solely on an individual’s title to ascertain whether that individual is an
Authorized Person. Such authorization may be changed only upon written notice to
the Bank accompanied by evidence, reasonably satisfactory to the Bank, of the
authority of the person giving such notice and such notice shall be effective
not sooner than five (5) New York Business Days following receipt thereof by the
Bank. The Bank shall have a right of approval, not to be unreasonably withheld
or delayed, over the identity of the Authorized Persons so as to assure the Bank
that each Authorized Person is a responsible and senior officer of Borrower.

 

  c. “Base Rate” shall mean a rate per annum equal to the sum of the Applicable
Interest Rate Spread plus the rate of interest announced by the Bank from time
to time as its prime rate of interest (“Prime Rate”).

 

  d. “Base Rate Loan” shall mean a Loan that accrues interest at the Base Rate.

 

  e. “Draw Date” shall mean, in relation to each Loan, the date that such Loan
is made or deemed to be made to Borrower pursuant to this Note.

 

  f.

“LIBOR” shall mean the rate per annum (rounded upward, if necessary, to the
nearest 1/16th of 1%) obtained by dividing (i) the applicable London Interbank
Offered Rate (see LIBOR Rate definition below), as fixed by the British Bankers
Association for United States dollar deposits in the London interbank market at
approximately 11:00 a.m. London, England time (or as soon thereafter as
practicable) on the appropriate day in accordance with the terms of this Note,
as determined by the Bank from any broker, quoting service or commonly available
source utilized by the Bank, by (ii) a percentage equal to 100% minus the stated
maximum rate of all reserves required to be maintained against “Eurocurrency
Liabilities” as specified in Regulation D (or against any other category of
liabilities, which includes deposits by reference to which the interest rate on
LIBOR Rate Loan(s) is determined, or any category of extensions of credit or
other assets which includes loans by a non-United States’ office of a bank to
United States’ residents) on such date to any member bank of the Federal Reserve
System. Notwithstanding any provision above, the practice of rounding to
determine LIBOR may be discontinued at any time in the Bank’s sole discretion.

 

  g. “LIBOR Rate” shall mean the rate per annum equal to the sum of the
Applicable Interest Rate Spread plus one-month LIBOR, adjusting daily.

 

  h. “LIBOR Rate Loan” shall mean any Loan that accrues interest at a LIBOR
Rate, as determined by the Bank.

 

1



--------------------------------------------------------------------------------

  i. “Loan” shall mean any advance of funds made to Borrower by the Bank
pursuant to this Note.

 

  j. “Loan Agreement” shall mean that certain Mortgage Warehouse Loan and
Security Agreement dated as of November 14, 2011 among Borrower and the Bank, as
amended by the First Amendment to Mortgage Warehouse Loan and Security Agreement
dated as of the date hereof among Borrower and the Bank, as amended, restated,
supplemented or otherwise modified from time to time.

 

  k. “Loan Documents” shall mean this Note, that certain promissory note dated
as of November 14, 2011 from Borrower to the Bank (the “Original Credit Note”),
the Loan Agreement and any and all other agreements or documents executed in
connection with this Note or the Loan Agreement, as the same from time to time
may be extended, restated, amended, supplemented or waived or modified in whole
or in part.

 

  l. “London Business Day” shall mean any day on which dealings in United States
dollar deposits are carried on by banking institutions in the London interbank
market.

 

  m. “Maximum Principal Amount” shall mean One Hundred Million Dollars
($100,000,000).

 

  n. “New York Business Day” shall mean any day other than Saturday, Sunday or
other day on which commercial banking institutions in New York, New York are
authorized or required by law or other governmental action to remain closed for
business.

 

  o. “Outstanding Principal Amount” shall mean, at any point in time, the
aggregate outstanding principal amount of all Loans made pursuant to this Note.

2. PAYMENT OF PRINCIPAL, INTEREST AND EXPENSES.

 

  a. Promise to Pay. For value received, and intending to be legally bound,
Borrower promises to pay to the order of the Bank, at the times set forth in
this Note and the Loan Agreement, the Maximum Principal Amount or the
Outstanding Principal Amount, if less, plus interest as set forth below and all
fees and costs (including without limitation the Bank’s attorneys’ fees and
disbursements, whether for internal or outside counsel) the Bank incurs in order
to collect any amount due under this Note and the other Loan Documents, to
negotiate or document a workout or restructuring, or to preserve its rights or
realize upon any guaranty or other security for the payment of this Note
(“Expenses”). The total principal sum, or the amount thereof outstanding,
together with any accrued but unpaid interest, shall be due and payable in full
at the end of the Temporary Funding Period (as defined in the Loan Agreement),
and is subject to acceleration in accordance with, the Loan Agreement pursuant
to which this Note has been issued. The total principal sum due under this Note
together with the total principal sum due under the Original Credit Note is
intended to be a single consolidated indebtedness and shall be treated for all
purposes as a “Credit Note” as defined in the Loan Agreement, and to the extent
the principal amount of consolidated indebtedness is in excess of Fifty Million
Dollars ($50,000,000), shall be due and payable at the end of the Temporary
Funding Period, together with interest on such principal then so due. In any
event, the total principal sum due under this Note, together with interest
thereon, shall be due and payable in full on the Facility Termination Date.

 

  b. Interest. Each Loan shall earn interest on the Outstanding Principal Amount
thereof calculated on the basis of a 360-day year for the actual number of days
of each year (365 or 366), as follows:

 

  i. LIBOR Rate Loans. Interest shall accrue each day on any LIBOR Rate Loan,
from and including the Draw Date to, but not including, the date such LIBOR Rate
Loan is paid in full (or converts to a Base Rate Loan), at the LIBOR Rate in
effect for that day. The applicable LIBOR Rate shall be determined each day
using LIBOR in effect for that day, which, if such day is not a London Business
Day, shall have been fixed on the nearest preceding London Business Day.

 

  ii. Base Rate Loans. Interest shall accrue each day on any Base Rate Loan,
from and including the first day a Loan becomes a Base Rate Loan to, but not
including, the day such Base Rate Loan is paid in full, at a rate per annum
equal to the Base Rate in effect each day. Any change in the Base Rate resulting
from a change in the Prime Rate shall be effective on the date of such change.

 

  c. Maximum Legal Rate. It is the intent of the Bank and Borrower that in no
event shall interest be payable at a rate in excess of the maximum rate
permitted by applicable law (the “Maximum Legal Rate”). Solely to the extent
necessary to prevent interest under this Note from exceeding the Maximum Legal
Rate, any amount that would be treated as excessive under a final judicial
interpretation of applicable law shall be deemed to have been a mistake and
automatically canceled, and, if received by the Bank, shall be refunded to
Borrower.

 

  d. Payment of Loans and Interest. All Loans hereunder shall be due and payable
as set forth in this Note and the Loan Agreement; provided, however, that the
Outstanding Principal Amount of this Note and all accrued and unpaid interest
shall automatically become immediately due and payable upon any Event of Default
(as defined in the Loan Agreement) or if Borrower or any guarantor or endorser
of this Note commences or has commenced against it any bankruptcy or insolvency
proceeding. Borrower hereby waives protest, presentment and notice of any kind
in connection with this Note. Absent demand by the Bank for payment of interest
monthly, interest shall be due and payable at the time any Loan is repaid to the
Bank.

 

2



--------------------------------------------------------------------------------

  e. Payments. Payments shall be made in immediately available United States
funds at any banking office of the Bank.

 

  f. Preauthorized Transfers from Deposit Account. If a deposit account number
is provided in the following blank, Borrower hereby authorizes the Bank to debit
Centerline Mortgage Capital Inc.’s deposit account #9854533859 with the Bank
and/or Centerline Mortgage Partners Inc.’s deposit account #9854533842 with the
Bank automatically for any amount which becomes due under this Note.

 

  g. Late Charge. If Borrower fails to pay, within five (5) days of its due
date, any amount due and owing pursuant to this Note or any other Loan Document,
Borrower shall immediately pay to the Bank a late charge equal to the greatest
of (a) $50.00, (b) five percent (5%) of the delinquent amount, or (c) the Bank’s
then current late charge as announced by the Bank from time to time.

 

  h. Default Rate. If the Borrower fails to make any payment when due under this
Note, the interest rate on the Outstanding Principal Amount shall immediately
and automatically increase to five (5) percentage points per year above the
otherwise applicable rate per year, and any judgment entered hereon or otherwise
in connection with any suit to collect amounts due hereunder shall bear interest
at such default rate (the “Default Rate”).

 

  i. Interest Accrual; Application of Payments. Interest will continue to accrue
on the Outstanding Principal Amount until the earlier of the particular Loan is
repaid or the Outstanding Principal Amount is paid in full. All installment
payments (excluding voluntary prepayments of principal) will be applied as of
the date each payment is received and processed. Payments may be applied in any
order in the sole discretion of the Bank, but, prior to demand for payment in
full, may be applied chronologically (i.e., oldest invoice first) to unpaid
amounts due and owing, in the following order: first to accrued interest, then
to principal, then to late charges and other fees, and then to all other
Expenses.

3. CREDIT AVAILABILITY.

 

  a. General. This Note is issued by Borrower to the Bank in connection with a
certain line of credit or loan limit made available by the Bank to Borrower
pursuant to the Loan Agreement (the “Credit”). Except as otherwise provided
herein, each Loan advanced hereunder shall be in the form of a LIBOR Rate Loan.

 

  b. Authorized Representatives. The Bank may make any Loan pursuant to the
Credit in reliance upon any oral, telephonic, written, teletransmitted or other
request (the “Request(s)”) that the Bank in good faith believes to be valid and
to have been made by Borrower or on behalf of Borrower by an Authorized Person.
The Bank may act on the Request of any Authorized Person until the Bank shall
have received from Borrower, and had a reasonable time to act on, written notice
revoking the authority of such Authorized Person. Borrower acknowledges that the
transmission between Borrower and Bank of any Request or other instructions with
respect to the Credit involves the possibility of errors, omissions,
misinterpretations, fraud and mistakes, and agrees to adopt such internal
measures and operational procedures as may be necessary to prevent such
occurrences. By reason thereof, Borrower hereby assumes all risk of loss and
responsibility for, and releases and discharges the Bank from any and all
responsibility or liability for, and agrees to indemnify, reimburse on demand
and hold Bank harmless from, any and all claims, actions, damages, losses,
liability and expenses by reason of, arising out of, or in any way connected
with or related to: (i) Bank’s accepting, relying on and acting upon any Request
or other instructions with respect to the Credit; or (ii) any such error,
omission, misinterpretation, fraud or mistake, provided such error, omission,
misinterpretation, fraud or mistake is not directly caused by the Bank’s gross
negligence or willful misconduct. The Bank shall incur no liability to Borrower
or to any other person as a direct or indirect result of making any Loan
pursuant to this paragraph.

 

  c. Limit on Facility. Any Request for a Loan hereunder shall be limited in
amount, such that the sum of (i) the principal amount of such Request; (ii) the
Outstanding Principal Amount under this Note; and (iii) the aggregate face
amounts of (or, if greater, Borrower’s aggregate reimbursement obligations to
the Bank (or any of its affiliates) in connection with) any letters of credit
issued by the Bank (or any of its affiliates) at the request (or for the
benefit) of Borrower, pursuant to this Credit; does not exceed the Maximum
Principal Amount under this Note.

 

  d. Non-Revolving Credit. Notwithstanding Section 2.1.1 of the Loan Agreement,
Borrower shall not be permitted to reborrow Loans that are borrowed and repaid
under this Note. Loans made pursuant to this Note are not revolving.
Notwithstanding that, from time to time, there may be no amounts outstanding
respecting this Note, this Note shall continue in full force and effect until
all obligations and liabilities evidenced by this Note are paid in full and the
Credit evidenced by this Note has been terminated by the Bank. Prior to making
any Loan hereunder, all conditions precedent to an advance set forth in the Loan
Agreement must be satisfied.

 

3



--------------------------------------------------------------------------------

  e. Request for LIBOR Rate Loans. In making any Request for a Loan, Borrower
shall specify the aggregate amount of such Loan and the Draw Date; provided,
however, if a Request is received by the Bank after 2:00 p.m. (Eastern Standard
Time) on any given day, the earliest possible Draw Date will be the next New
York Business Day.

 

  f. Delivery of Requests. Delivery of a Request for a LIBOR Rate Loan shall be
made to the Bank at the following address, or such other address designated by
the Bank from time to time:

M&T Bank

M&T Commercial Real Estate

25 South Charles Street, 17th Floor

Mail Code: MD2-CS64

Baltimore, MD 21201

Attn: John Mangan

Tel. (410) 545-2373

jmangan@mtb.com

4. CONVERSION UPON DEFAULT. Unless the Bank shall otherwise consent in writing,
if (i) Borrower fails to pay when due, in whole or in part, the indebtedness
under the Note (whether by demand or otherwise), or (ii) there exists a
condition or event which, with the passage of time, the giving of notice or
both, shall constitute an Event of Default under the Loan Agreement or any other
Loan Document, the Bank, in its sole discretion, may convert any LIBOR Rate Loan
to a Base Rate Loan. Nothing herein shall be construed to be a waiver by the
Bank to have any Loan accrue interest at the Default Rate of interest (which
shall be calculated from the higher of the LIBOR Rate or the Base Rate, as
described above).

5. RIGHT OF SETOFF. The Bank shall have the right to set off against the amounts
owing under this Note any property held in a deposit or other account with the
Bank or any of its affiliates or otherwise owing by the Bank or any of its
affiliates in any capacity to Borrower or any guarantor or endorser of this
Note. Such setoff shall be deemed to have been exercised immediately at the time
the Bank or such affiliate elects to do so.

6. BANK RECORDS CONCLUSIVE. The Bank shall set forth on a schedule attached to
this Note or maintained on computer, the date and original principal amount of
each Loan and the date and amount of each payment to be applied to the
Outstanding Principal Amount of this Note. The Outstanding Principal Amount set
forth on any such schedule shall be presumptive evidence of the Outstanding
Principal Amount of this Note and of all Loans. No failure by the Bank to make,
and no error by the Bank in making, any annotation on any such schedule shall
affect the Borrower’s obligation to pay the principal and interest of each Loan
or any other obligation of Borrower to the Bank pursuant to this Note.

7. PURPOSE. Borrower certifies (a) that no Loan will be used to purchase margin
stock except with the Bank’s express prior written consent for each such
purchase and (b) that all Loans shall be used for a business purpose, and not
for any personal, family or household purpose.

8. AUTHORIZATION. Borrower, if a corporation, partnership, limited liability
company, trust or other entity, represents that it is duly organized and in good
standing or duly constituted in the state of its organization and is duly
authorized to do business in all jurisdictions material to the conduct of its
business; that the execution, delivery and performance of this Note have been
duly authorized by all necessary regulatory and corporate or partnership action
or by its governing instrument; that this Note has been duly executed by an
authorized officer, partner or trustee and constitutes a binding obligation
enforceable against Borrower and not in violation of any law, court order or
agreement by which Borrower is bound; and that Borrower’s performance is not
threatened by any pending or threatened litigation.

9. INABILITY TO DETERMINE LIBOR RATES, INCREASED COSTS, ILLEGALITY.

 

  a. Increased Costs. If the Bank shall determine that, due to either (a) the
introduction of any change in law (other than any change by way of imposition of
or increase in reserve requirements included in the calculation of the LIBOR) or
in the interpretation of any requirement of law, or (b) the compliance
requirements for any guideline or request from any central bank or other
governmental authority (whether or not having the force of law), there shall be
any increase in the cost to the Bank of agreeing to make or making, funding or
maintaining any LIBOR Rate Loans, then Borrower shall be liable for, and shall
from time to time, upon demand therefor by the Bank, pay to the Bank such
additional amounts as are sufficient to compensate the Bank for such increased
costs.

 

4



--------------------------------------------------------------------------------

  b. Inability to Determine Rates. If the Bank shall determine that for any
reason adequate and reasonable means do not exist for ascertaining LIBOR with
respect to a proposed LIBOR Rate Loan, the Bank will give notice of such
determination to Borrower. Thereafter, the Bank may not make or maintain, as the
case may be, LIBOR Rate Loans hereunder until the Bank revokes such notice in
writing. Upon receipt of such notice, the Bank may convert any LIBOR Rate Loans
to Base Rate Loans, and Borrower may revoke any pending Request that Borrower
previously made for a LIBOR Rate Loan. If Borrower does not revoke any such
Request, the Bank may make the Loans, as proposed by Borrower, in the amount
specified in the applicable Request submitted by Borrower, but such Loans shall
be made as Base Rate Loans instead of LIBOR Rate Loans.

 

  c. Illegality. If the Bank shall determine that the introduction of any law
(statutory or common), treaty, rule, regulation, guideline or determination of
an arbitrator or of a governmental authority or in the interpretation or
administration thereof, has made it unlawful, or that any central bank or other
governmental authority has asserted that it is unlawful for the Bank to make
LIBOR Rate Loans, then, on notice thereof by the Bank to Borrower, the Bank may
suspend the making of LIBOR Rate Loans until the Bank shall have notified
Borrower that the circumstances giving rise to such determination shall no
longer exist. If the Bank shall determine that it is unlawful to maintain any
LIBOR Rate Loans, Borrower shall immediately pay to the Bank the aggregate
principal amount of all LIBOR Rate Loans then outstanding, together with accrued
interest and related Expenses. If Borrower is required to pay off any LIBOR Rate
Loan as set forth in this subsection, then concurrently with such payment,
Borrower may borrow from the Bank, in the amount of such payment, a Base Rate
Loan.

10. MISCELLANEOUS. This Note, together with any related loan and security
agreements and guaranties, contains the entire agreement between the Bank and
Borrower with respect to the Note, and supersedes every course of dealing, other
conduct, oral agreement and representation previously made by the Bank. All
rights and remedies of the Bank under applicable law and this Note or amendment
of any provision of this Note are cumulative and not exclusive. No single,
partial or delayed exercise by the Bank of any right or remedy shall preclude
the subsequent exercise by the Bank at any time of any right or remedy of the
Bank without notice. No waiver or amendment of any provision of this Note shall
be effective unless made specifically in writing by the Bank. No course of
dealing or other conduct, no oral agreement or representation made by the Bank,
and no usage of trade, shall operate as a waiver of any right or remedy of the
Bank. No waiver of any right or remedy of the Bank shall be effective unless
made specifically in writing by the Bank. Borrower agrees that in any legal
proceeding, a copy of this Note kept in the Bank’s course of business may be
admitted into evidence as an original. This Note is a binding obligation
enforceable against Borrower and its successors and assigns and shall inure to
the benefit of the Bank and its successors and assigns. If a court deems any
provision of this Note invalid, the remainder of the Note shall remain in
effect. Section headings are for convenience only. Singular number includes
plural and neuter gender includes masculine and feminine as appropriate.

11. NOTICES. Any demand or notice hereunder or under any applicable law
pertaining hereto shall be in writing and duly given if delivered to Borrower
(at its address on the Bank’s records) or to the Bank (at the address on page
one and separately to the Bank officer responsible for Borrower’s relationship
with the Bank). Such notice or demand shall be deemed sufficiently given for all
purposes when delivered (i) by personal delivery and shall be deemed effective
when delivered, or (ii) by mail or courier and shall be deemed effective three
(3) New York Business Days after deposit in an official depository maintained by
the United States Post Office for the collection of mail or one (1) New York
Business Day after delivery to a nationally recognized overnight courier service
(e.g., Federal Express). Notice by e-mail is not valid notice under this or any
other agreement between Borrower and the Bank.

12. JOINT AND SEVERAL. There is more than one Borrower; therefore, each of them
shall be jointly and severally liable for all amounts which become due under
this Note and the term “Borrower” shall include each as well as all of them.

13. GOVERNING LAW; JURISDICTION. This Note has been delivered to and accepted by
the Bank and will be deemed to be made in the State of New York. Except as
provided under federal law, this Note will be interpreted in accordance with the
laws of the State of New York excluding its conflict of laws rules. BORROWER
HEREBY IRREVOCABLY CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY STATE OR
FEDERAL COURT IN THE STATE OF NEW YORK IN A COUNTY OR JUDICIAL DISTRICT WHERE
THE BANK MAINTAINS A BRANCH, AND CONSENTS THAT THE BANK MAY EFFECT ANY SERVICE
OF PROCESS IN THE MANNER AND AT BORROWER’S ADDRESS SET FORTH ABOVE FOR PROVIDING
NOTICE OR DEMAND; PROVIDED THAT NOTHING CONTAINED IN THIS NOTE WILL PREVENT THE
BANK FROM BRINGING ANY ACTION, ENFORCING ANY AWARD OR JUDGMENT OR EXERCISING ANY
RIGHTS AGAINST BORROWER INDIVIDUALLY, AGAINST ANY SECURITY OR AGAINST ANY
PROPERTY OF BORROWER WITHIN ANY OTHER COUNTY, STATE OR OTHER FOREIGN OR DOMESTIC
JURISDICTION. Borrower acknowledges and agrees that the venue provided above is
the most convenient forum for both the Bank and Borrower. Borrower waives any
objection to venue and any objection based on a more convenient forum in any
action instituted under this Note.

 

5



--------------------------------------------------------------------------------

14. WAIVER OF JURY TRIAL. BORROWER AND THE BANK HEREBY KNOWINGLY, VOLUNTARILY,
AND INTENTIONALLY WAIVE ANY RIGHT TO TRIAL BY JURY BORROWER AND THE BANK MAY
HAVE IN ANY ACTION OR PROCEEDING, IN LAW OR IN EQUITY, IN CONNECTION WITH THIS
NOTE OR THE TRANSACTIONS RELATED HERETO. BORROWER REPRESENTS AND WARRANTS THAT
NO REPRESENTATIVE OR AGENT OF THE BANK HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT THE BANK WILL NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THIS JURY
TRIAL WAIVER. BORROWER ACKNOWLEDGES THAT THE BANK HAS BEEN INDUCED TO ENTER INTO
THIS NOTE BY, AMONG OTHER THINGS, THE PROVISIONS OF THIS SECTION.

[Remainder of page intentionally left blank; signature page follows]

 

6



--------------------------------------------------------------------------------

Acknowledgment. Borrower acknowledges that it has read and understands all the
provisions of this Note, including the Governing Law, Jurisdiction and Waiver of
Jury Trial, and has been advised by counsel as necessary or appropriate.

 

        CENTERLINE MORTGAGE CAPITAL INC.

 

      By:  

 

Signature of Witness       Name:         Title:  

 

        Typed Name of Witness                 CENTERLINE MORTGAGE PARTNERS INC.

 

      By:  

 

Signature of Witness       Name:         Title:  

 

        Typed Name of Witness        

ACKNOWLEDGMENT

STATE OF                     )

                                             :SS.

COUNTY OF                     )

On the 17th day of October, in the year 2012, before me, the undersigned, a
Notary Public in and for said State, personally appeared                     ,
the                     of Centerline Mortgage Capital Inc., personally known to
me or proved to me on the basis of satisfactory evidence to be the individual(s)
whose name(s) is (are) subscribed to the within instrument and acknowledged to
me that he/she/they executed the same in his/her/their capacity(ies), and that
by his/her/their signature(s) on the instrument, the individual(s), or the
person upon behalf of which the individual(s) acted, executed the instrument.

 

 

Notary Public

ACKNOWLEDGMENT

STATE OF                     )

                                             :SS.

COUNTY OF                     )

On the 17th day of October, in the year 2012, before me, the undersigned, a
Notary Public in and for said State, personally appeared                     ,
the                     of Centerline Mortgage Partners Inc., personally known
to me or proved to me on the basis of satisfactory evidence to be the
individual(s) whose name(s) is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.

 

 

Notary Public



--------------------------------------------------------------------------------

FOR BANK USE ONLY

Authorization Confirmed:                                                      

Product Code: 11900

Disbursement of Funds:

Credit A/C

   #                                     Off Ck   
#                                     Payoff Obligation   
#                                     $                                       
$                                        $                                 